Case 1:21-mc-02056-RPK Document 1-2 Filed 07/14/21 Page 1 of 1 PagelD #: 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

MISCELLANEOUS CASE INFORMATION SHEET

 

PLAINTIFF: DEFENDANT:

 

 

IN THE MATTER OF:
Application of Makhpal Karibzhanova for Judicial Assistance Pursuant to 28 U.S.C. § 1782

 

CAUSE OF ACTION:
Ex parte petition for judicial assistance pursuant to 28 U.S.C. § 1782

 

RELIEF SOUGHT:
Order directing discovery in aid of foreign proceedings

 

ATTORNEY FOR PLAINTIFF: ATTORNEY FOR DEFENDANT:

John W. Moscow
Lewis Baach Kaufmann Middlemiss PLLC

405 Lexington Avenue, 64th Floor
New York, NY 10174
(212) 826-7001

 

 

 

 

Iam currently a member in good standing of the bar of this Court: ~ YES [| NO

 

Signature of Attorney of reac plead Date: 07/13/2021
|
